Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 23, 2015

The Court of Appeals hereby passes the following order:

A15A0920. TOMIKA K. HAYES v. MELVIN L. DANSBY.

      Tomika Hayes filed a medical malpractice action against Melvin Dansby in
magistrate court. After an unfavorable ruling, Hayes appealed to superior court,
which dismissed her appeal. Hayes filed a notice of appeal to this Court, but we lack
jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003); see also
OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175)
(1995). Under OCGA § 5-6-35, the party wishing to appeal must file an application
for discretionary appeal to the appropriate appellate court. Hayes’s failure to file an
application for discretionary appeal in this case deprives this Court of jurisdiction
over this direct appeal. See Jones v. Townsend, 267 Ga. 489 (480 SE2d 24) (1997).
      For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             01/23/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.